DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31, 32, 38, and 49-54 are pending.
Claims 1-30, 3-37, and 39-48 are cancelled.

Drawings
The drawings are objected to because the gray-scale portions of Figs. 1A, 1B, 2, 3A, 3B, 4B, 4C, 6A, 6B, 6C, 6D, 8A, 8B, 8C, 10A, 10B 12B, 12C, 13A-E, 14A-B, 15A-B, 16 may not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description.  Claim 31 (and all dependent claims therefrom) are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” MPEP §2163.
The instant specification does not adequately provide written description for the claimed subject matter.   Claim 31 recites various critical features, including a “first gear,” “second gear,” and a “threaded screw.”  
Note that the claimed invention directed to the same invention disclosed in the prior U.S. Application 15501862, now abandoned.  Note further that the Specifications for that application and the instant application are identical.
Note also that, in the prior application, the claims were rejected for lack of adequate written description.  The various Office Actions for U.S. Application 15501862 are incorporated by reference herein, portions of which are reproduced below (from Final Rejection, 01/13/2020, pp. 2-3):
Applicant argues that the claims (as amended) are supported adequately by the Instant Specification.  See Remarks at 9-14.  
Applicant’s argument with respect to the rejection(s) of claims 49-72 under 35 U.S.C. 112 has been fully considered but it is not persuasive. 
Applicant provides a detailed explanation of the mechanism at issue.  See Remarks at 11-13.  Applicant then cites examples of support from the Instant Specification.  Id. at 13-14.  A comparison between the detailed explanation in Applicant’s Remarks and the disclosure in the Instant Specification raises issues concerning (1) readability and (2) adequate support.  
Concerning (1), most of the short fragments of the Instant Specification cited by Applicant are found in seemingly unrelated pages (e.g., p. 4, 10, 13, 33).  That these short fragments (a few lines long, scattered in a span of 30 pages) are descriptions of the same mechanism would likely elude the person of ordinary skill in the art reading the Instant Specification. 
Concerning (2), according to the detailed explanation in Applicant’s Remarks, one of several critical features of the mechanism is that the threaded screw (808, Fig. 8A) is attached to the second actuation gear (806, Fig. 8A).  Such an attachment admits no relative movement between the two components.  As Applicant explains, “if the second actuator gear is held stationary it will hold the threaded screw in place …”  See Remarks at 12-13.  
However, the Instant Specification discloses that “[i]n some embodiments, bending gear 806 is coupled to a portion including screw threading, referred to herein as threaded screw 808.”  See Instant Specification at 32 (emphases added)  The disclosure is problematic for several reasons.  
First, it is an open question regarding the nature of the coupling between bending gear 806 and the threaded screw 808.  For example, does the coupling allow for relative movement between the two components?   Figs. 8A and 8B do not provide adequate detail concerning this coupling.   In fact, the Figures do not show any detail concerning how the two components are coupled.  Moreover, the Instant Specification suggests that the coupling at issue can involve varying amounts of resistance or friction.  See, e.g., Instant Specification at 10, 33.  If so, then the question concerning the nature of the coupling becomes more pressing.  
Second, the prefatory clause “in some embodiments” in the quoted sentence above suggests that the coupling at issue is not a critical and necessary feature, but rather an optional one—the coupling between the two components may be found in some embodiments, but not in others.  However, without the coupling at issue (or, more precisely, without the coupling as an attachment that admits no relative movement between the threaded screw and the second, bending gear), the invention recited in the claims would not work.    
The same deficiencies of disclosure are also evident concerning the coupling between rotation gear 802 and shaft 804 (i.e., nature of the coupling, and the problematic prefatory clause).

Accordingly, claim 31 (and all dependent claims therefrom) also lack adequate written description.

Enablement.  Claim 31 (and all dependent claims therefrom) are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: the state of the prior art, the breadth of the claims, the level of one of ordinary skill, the amount of direction provided by the inventor, the level of predictability in the art, the nature of the invention, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
As discussed above, independent claim 31 and all dependent claims thereof recite various critical components the couplings or cooperation of which are not adequately described. 
The breadth of the claims is not commensurate with the written description which does not provide adequate disclosure, direction, and guidance to those with ordinary skill in the art to make and use the invention without undue experimentation.  In view of the state of the prior art and the lack of guidance in the specification regarding the coupling or cooperation of various critical components, one skilled in the art would not be able to make and use the invention as currently claimed without further undue experimentation.  Therefore, the foregoing Wands factors strongly support the conclusion that the specification fails to teach one of ordinary skill in the art how to make and use the claimed invention, in its full scope, without undue experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792